



EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (this “Agreement”) between Michael Kors (USA), Inc. (the
“Company”) and Krista McDonough (“Executive”) made as of this 1st day of
October, 2016.


WHEREAS, the parties desire to enter into this Agreement to reflect their mutual
agreements with respect to the promotion of Executive by the Company.
NOW, THEREFORE, in consideration of the mutual covenants, warranties and
undertakings herein contained, the parties hereto agree as follows:
1.Term. Executive shall assume her new duties and position with the Company as
set forth in paragraph 2 below as of October 1, 2016 (the “Commencement Date”),
and her employment shall continue in that capacity through November 1, 2020 (the
“Initial Term”), subject to the terms and provisions of this Agreement. After
the expiration of the Initial Term, this Agreement shall be automatically
renewed for additional one-year terms (each, a “Renewal Term”) unless either the
Company or Executive gives written notice to the other of the termination of
this Agreement at least ninety (90) days in advance of the next successive
one-year term. Any election by the Company or Executive not to renew such
employment at the end of the Initial Term or any Renewal Term shall be at the
sole, absolute discretion of the Company or Executive, respectively. The period
Executive is actually employed hereunder during the Initial Term and any such
Renewal Terms (i.e. the period from the Commencement Date to the earlier of the
Termination Date (as defined herein) or the date this Agreement is terminated
pursuant to the non-renewal notice referred to above) is referred to herein as
the “Term”.
2.Position and Duties. Executive shall be employed during the Term as Senior
Vice President, General Counsel and shall be based primarily in New York, New
York, working as necessary in the Company’s New Jersey office. Executive shall
report directly to the Chief Executive Officer of the Company. Executive shall
perform such duties and services as are commensurate with Executive’s position
and such other duties and services as are from time to time reasonably assigned
to Executive by the Chief Executive Officer of the Company or the Board of
Directors of the Company. Except for vacation, holiday, personal and sick days
in accordance with this Agreement and the Company’s policies for comparable
senior executives, Executive shall devote her full business time during the Term
to providing services to the Company and its affiliates. Executive shall
maintain a primary residence in the New York City metropolitan area during the
Term.
3.Compensation.
(a)Base Salary. Executive’s base salary (the “Base Salary”) during the Term
shall be at the rate of $400,000.00 per year. The Base Salary shall be payable
in substantially equal installments in accordance with the normal payroll
practices of the Company.
1

--------------------------------------------------------------------------------



(b)Periodic Review of Compensation. On an annual basis during the Term, but
without any obligation to increase or otherwise change the compensation
provisions of this Agreement, the Company agrees to undertake a review of the
performance by Executive of her duties under this Agreement and of the efforts
that she has undertaken for and on behalf of the Company.
(c)Annual Bonus.
(i)With respect to each full fiscal year of the Company during the Term,
Executive shall be eligible to receive a cash bonus (the “Bonus”) based on a
percentage of Executive’s then current Base Salary (with the incentive levels
set at 25% target – 37.5% stretch – 50% maximum), in accordance with, and
subject to, the terms and conditions of the Company’s then existing executive
bonus plan (the “Bonus Plan”). The Bonus shall be 70% based on the achievement
of divisional performance targets and 30% based on the achievement of overall
corporate performance targets (in each case based on criteria established by the
Michael Kors Holdings Limited Board of Directors (or appropriate committee
thereof) at the beginning of each fiscal year), shall be determined annually at
the same time bonuses are determined for comparable senior executives of the
Company in accordance with the Bonus Plan, and shall be payable at the same time
and in the same manner as bonuses are paid to comparable senior executives of
the Company. Notwithstanding the effective date of Executive’s promotion
hereunder, any Bonus due with respect to the Company’s fiscal year 2017 shall be
calculated as though her Base Salary as set forth in paragraph 3(a) hereof and
incentive levels as set forth in this paragraph 3(c)(i) were effective for the
entirety of such fiscal year.
(ii)During the Term, the targets and performance goals, including, without
limitation, the extent to which they will be based on corporate performance,
divisional performance or other criteria consistent with the terms and
conditions of the Bonus Plan, shall be established annually by the Michael Kors
Holdings Limited Board of Directors (or appropriate committee thereof) in
accordance with the Bonus Plan.
(d)Benefits. During the Term, Executive shall be entitled to participate in the
benefit plans and programs, including, without limitation, medical, dental, life
insurance, disability insurance and 401(k), that the Company provides generally
to comparable senior executives in accordance with, and subject to, the terms
and conditions of such plans and programs (including, without limitation, any
eligibility limitations) as they may be modified by the Company from time to
time in its sole discretion.
2

--------------------------------------------------------------------------------



(e)Travel/Expense Reimbursement. During the Term, the Company shall reimburse
Executive for the ordinary and necessary business expenses incurred by her in
the performance of her duties in accordance with the Company’s policies and
procedures. To the extent Executive travels in connection with her duties
hereunder, the Company agrees to pay the cost of such travel or to reimburse
Executive if she has incurred any such costs, it being understood and agreed
that (i) all air travel shall be in coach class except for flights over 5 hours
and (ii) such costs shall otherwise be incurred in accordance with the Company’s
policies and procedures. The Company shall reimburse Executive for all other
ordinary and necessary business expenses incurred by her in the performance of
her duties in accordance with the Company’s policies and procedures.
(f)Equity-Based Compensation.
(i)Equity-Based Awards. Executive shall be eligible for share option awards,
restricted share awards and other equity-based awards under the equity incentive
plan generally applicable to eligible employees of the Company (currently the
Michael Kors Holdings Limited Amended and Restated Omnibus Incentive Plan) (the
“Equity Incentive Plan”), in accordance with, and subject to, the terms and
conditions of the Equity Incentive Plan as the same may be amended or modified
by Michael Kors Holdings Limited or its subsidiaries from time to time in their
sole discretion and the applicable equity award agreement. On the first business
day of the month following the Commencement Date, Executive shall receive an
equity grant valued at approximately $300,000 in accordance with, and subject
to, the terms and conditions of the Equity Incentive Plan. Such equity grant
shall be comprised 100% of restricted stock units.
(ii)Effect of Termination. Except in the case of the termination of Executive
for Cause, in which case any restricted shares or restricted share units granted
to Executive under the Equity Plan shall be forfeited and any share options
granted to Executive under the Equity Plan shall immediately terminate (whether
or not vested and/or exercisable), any such equity awards of Executive that have
become vested and/or exercisable prior to the last day Executive is employed by
the Company (the “Termination Date”) shall remain vested and/or exercisable
after the Termination Date in accordance with, and subject to, the terms and
conditions of the Equity Incentive Plan and/or any applicable equity award
agreement.
(g)Taxes. All payments to be made to and on behalf of Executive under this
Agreement will be subject to required withholding of federal, state and local
income and employment taxes, and to related reporting requirements.
(h)Vacations. Executive shall be entitled to a total of four (4) weeks of paid
vacation during each calendar year during the Term (which shall accrue in
accordance with the Company's vacation policy); provided, however, that such
vacations shall be taken by Executive at such times as will not interfere with
the performance by Executive of her duties hereunder.
3

--------------------------------------------------------------------------------



4.Termination of Employment.
(a)Death and Disability. Executive’s employment under this Agreement shall
terminate automatically upon her death. The Company may terminate Executive’s
employment under this Agreement if Executive is unable to perform substantially
all of the duties required by her hereunder due to illness or incapacity for a
period of at least ninety (90) days (whether or not consecutive) in any period
of three hundred and sixty five (365) consecutive days.
(b)Cause. The Company may terminate Executive’s employment under this Agreement
at any time with Cause. For purposes of this Agreement, “Cause” means the
occurrence of any of the following events: (i) a material breach by Executive of
her obligations under this Agreement that Executive has failed to cure within
thirty (30) days following written notice of such breach from the Company to
Executive; (ii) insubordination or a refusal by Executive to perform her duties
under this Agreement that continues for at least five (5) days after written
notice from the Company to Executive; (iii) Executive’s misconduct with respect
to the Company or any of its affiliates or licensees, or any of their respective
businesses, assets or employees; (iv) the commission by Executive of a fraud or
theft against the Company or any of its affiliates or licensees or her
conviction for the commission of, or aiding or abetting, a felony or of a fraud
or a crime involving moral turpitude or a business crime; or (v) the possession
or use by Executive of illegal drugs or prohibited substances, the excessive
drinking of alcoholic beverages on a recurring basis which impairs Executive’s
ability to perform her duties under this Agreement, or the appearance during
hours of employment on a recurring basis of being under the influence of such
drugs, substances or alcohol.
(c)Executive Termination Without Good Reason. Executive agrees that she shall
not terminate her employment for any reason other than Good Reason without
giving the Company at least four (4) week’s prior written notice of the
effective date of such termination. Executive acknowledges that the Company
retains the right to waive the notice requirement, in whole or in part, and
accelerate the effective date of Executive’s termination. If the Company elects
to waive the notice requirement, in whole or in part, the Company shall have no
further obligations to Executive under this Agreement other than to make the
payments specified in Section 5(a). After Executive provides a notice of
termination, the Company may, but shall not be obligated to, provide Executive
with work to do and the Company may, in its discretion, in respect of all or
part of an unexpired notice period, (i) require Executive to comply with such
conditions as it may specify in relation to attending at, or remaining away
from, the Company’s places of business, or (ii) withdraw any powers vested in,
or duties assigned to, Executive. For purposes of a notice of termination given
pursuant to this Section 4(c), the Termination Date shall be the last day of the
four (4) week notice period, unless the Company elects to waive the notice
requirement as set forth herein.


4

--------------------------------------------------------------------------------



5.Consequences of Termination or Breach.
(a)Death or Disability; Termination for Cause or Without Good Reason. If, during
the Term, Executive’s employment under this Agreement is terminated under
Section 4(a) or 4(b) or as a result of the Company or Executive giving a
non-renewal notice pursuant to Section 1, or Executive terminates her employment
for any reason other than for Good Reason, Executive shall not thereafter be
entitled to receive any compensation or benefits under this Agreement, other
than (i) Base Salary earned but not yet paid prior to the Termination Date, (ii)
reimbursement of any expenses pursuant to Section 3(e) incurred prior to the
Termination Date and (iii) vested equity in accordance with Section 3(f)(ii).
For purposes of this Agreement, “Good Reason” means a material breach by the
Company of its obligations under this Agreement that it has failed to cure
within thirty (30) days following written notice of such breach from Executive
to the Company.
(b)Termination Without Cause or With Good Reason. If, during the Term,
Executive’s employment under this Agreement is terminated by the Company without
Cause (the Company shall have the right to terminate with or without Cause at
any time during the Term) and other than under Section 4(a) or as a result of
the Company giving a non-renewal notice pursuant to Section 1, or Executive
terminates her employment for Good Reason, the sole obligations of the Company
to Executive shall be (i) to make the payments described in clauses (i) through
(iii) (inclusive) of Section 5(a), and (ii) subject to Executive providing the
Company with the release and separation agreement described below, to provide
continuation of Executive’s then current Base Salary and medical, dental and
insurance benefits by the Company for a one (1) year period commencing with the
Termination Date, which amount shall be payable in substantially equal
installments in accordance with the normal payroll practices of the Company and
shall be offset by any compensation and benefits that Executive receives from
other employment (including self-employment) during such payment period.
Executive agrees to promptly notify the Company upon her obtaining other
employment or commencing self-employment during the severance period and to
provide the Company with complete information regarding her compensation
thereunder. The Company’s obligations to provide the payments referred to in
this Section 5(b) shall be contingent upon (A) Executive having delivered to the
Company a fully executed separation agreement and release (that is not subject
to revocation) of claims against the Company and its affiliates and their
respective directors, officers, employees, agents and representatives
satisfactory in form and content to the Company, and (B) Executive’s continued
compliance with her obligations under Section 6 of this Agreement. Executive
acknowledges and agrees that in the event the Company terminates Executive’s
employment without Cause or Executive terminates her employment for Good Reason,
(1) Executive’s sole remedy shall be to receive the payments specified in this
Section 5(b) and (2) if Executive does not execute the separation agreement and
release described above, Executive shall have no remedy with respect to such
termination.
5

--------------------------------------------------------------------------------



6.Certain Covenants and Representations.
(a)Confidentiality. Executive acknowledges that in the course of her employment
by the Company, Executive will receive and or be in possession of confidential
information of the Company and its affiliates, including, but not limited to,
information relating to their financial affairs, business methods, strategic
plans, marketing plans, product and styling development plans, pricing,
products, vendors, suppliers, manufacturers, licensees, computer programs and
software, and personal information regarding the Company’s personnel
(collectively, “Confidential Information”). Confidential Information shall not
include information that is: (i) generally known or available to the public or
in Executive’s possession prior to discussions relating to employment with the
Company; (ii) independently known, obtained, conceived or developed by Executive
without access to or knowledge of related information provided by the Company or
obtained in connection with Executive’s efforts on behalf of the Company, (iii)
used or disclosed with the prior written approval of the Company or (iv) made
available by the Company to the public. Executive agrees that she will not,
without the prior written consent of the Company, during the Term or thereafter,
disclose or make use of any Confidential Information, except as may be required
by law or in the course of Executive’s employment hereunder or in order to
enforce her rights under this Agreement. Executive agrees that all tangible
materials containing Confidential Information, whether created by Executive or
others which shall come into Executive’s custody or possession during
Executive’s employment shall be and is the exclusive property of the Company.
Upon termination of Executive’s employment for any reason whatsoever, Executive
shall immediately surrender to the Company all Confidential Information and
property of the Company in Executive’s possession.
(b)No Hiring. During the two-year period immediately following the Termination
Date, Executive shall not employ or retain (or participate in or arrange for the
employment or retention of) any person who was employed or retained by the
Company or any of its affiliates within the one (1) year period immediately
preceding such employment or retention.
(c)Non-Disparagement. During the Term and thereafter, Executive agrees not to
disparage the Company or any of its affiliates or any of their respective
directors, officers, employees, agents, representatives or licensees and not to
publish or make any statement that is reasonably foreseeable to become public
with respect to any of such entities or persons, and the Company likewise agrees
not to disparage Executive.
(d)Copyrights, Inventions, etc. Any interest in patents, patent applications,
inventions, technological innovations, copyrights, copyrightable works,
developments, discoveries, designs, concepts, ideas and processes (“Such
Inventions”) that Executive now or hereafter during the Term may own, acquire or
develop either individually or with others relating to the fields in which the
Company or any of its affiliates may then be engaged or contemplate being
engaged shall belong to the Company or such affiliate and forthwith upon request
of the Company, Executive shall execute all such assignments and other documents
(including applications for patents, copyrights, trademarks and assignments
thereof) and take all such other action as the
6

--------------------------------------------------------------------------------



Company may reasonably request in order to assign to and vest in the Company or
its affiliates all of Executive’s right, title and interest (including, without
limitation, waivers to moral rights) in and to Such Inventions throughout the
world, free and clear of liens, mortgages, security interests, pledges, charges
and encumbrances. Executive acknowledges and agrees that (i) all copyrightable
works created by Executive as an employee will be “works made for hire” on
behalf of the Company and its affiliates and that the Company and its affiliates
shall have all rights therein in perpetuity throughout the world and (ii) to the
extent that any such works do not qualify as works made for hire, Executive
irrevocably assigns and transfers to the Company and its affiliates all
worldwide right, title and interest in and to such works. Executive hereby
appoints any officer of the Company as Executive’s duly authorized
attorney-in-fact to execute, file, prosecute and protect Such Inventions before
any governmental agency, court or authority. If for any reason the Company does
not own any Such Invention, the Company and its affiliates shall have the
exclusive and royalty-free right to use in their businesses, and to make
products therefrom, Such Invention as well as any improvements or know-how
related thereto.
(e)Remedy for Breach and Modification. Executive acknowledges that the foregoing
provisions of this Section 6 are reasonable and necessary for the protection of
the Company and its affiliates, and that they will be materially and irrevocably
damaged if these provisions are not specifically enforced. Accordingly,
Executive agrees that, in addition to any other relief or remedies available to
the Company and its affiliates, they shall be entitled to seek an appropriate
injunctive or other equitable remedy for the purposes of restraining Executive
from any actual or threatened breach of or otherwise enforcing these provisions
and no bond or security will be required in connection therewith. If any
provision of this Section 6 is deemed invalid or unenforceable, such provision
shall be deemed modified and limited to the extent necessary to make it valid
and enforceable.
7.Miscellaneous.
(a)Representations. The Company and Executive each represents and warrants that
(i) it has full power and authority to execute and deliver this Agreement and to
perform its respective obligations hereunder and (ii) this Agreement constitutes
the legal, valid and binding obligation of such party and is enforceable against
it in accordance with its terms. In addition, Executive represents and warrants
that the entering into and performance of this Agreement by her will not be in
violation of any other agreement to which Executive is a party and Executive
agrees to be strictly liable to the Company and any third-party for any breach
of the foregoing representation and warranty.
(b)Notices. Any notice or other communication made or given in connection with
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered by hand, by facsimile transmission, by email, by a nationally
recognized overnight delivery service or mailed by certified mail, return
receipt requested, to Executive or to the Company at the addresses set forth
below or at such other address as Executive or the Company may specify by notice
to the other:


7

--------------------------------------------------------------------------------



To the Company:
Michael Kors (USA), Inc.
11 West 42nd Street
New York, NY 10036
Attention: Chief Executive Officer
Fax Number: 646.354.4988


With a copy to:


Michael Kors (USA), Inc.
11 West 42nd Street
New York, NY 10036
Attention: SVP, CHRO
Fax Number: 212.894.0571


To Executive:


Krista McDonough
[Intentionally Omitted]


(c)Entire Agreement; Amendment. This Agreement supersedes all prior agreements
between the parties with respect to its subject matter. This Agreement is
intended (with any documents referred to herein) as a complete and exclusive
statement of the terms of the agreement between the parties with respect thereto
and may be amended only by a writing signed by both parties hereto.
(d)Waiver. The failure of any party to insist upon strict adherence to any term
or condition of this Agreement on any occasion shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in a writing
signed by the party to be charged with such waiver.
(e)Assignment. Except as otherwise provided in this Section 7(e), this Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective heirs, representatives, successors and assigns. This Agreement shall
not be assignable by Executive and shall be assignable by the Company only to
its affiliates; provided, however, that any assignment by the Company shall not,
without the written consent of Executive, relieve the Company of its obligations
hereunder.
(f)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be considered an original, but all of which together shall
constitute the same instrument.
(g)Captions. The captions in this Agreement are for convenience of reference
only and shall not be given any effect in the interpretation of the Agreement.
8

--------------------------------------------------------------------------------



(h)Governing Law. This Agreement shall be governed by the laws of the State of
New York applicable to agreements made and to be performed in that State,
without regard to its conflict of laws principles.
(i)Arbitration. Any dispute or claim between the parties hereto arising out of,
or, in connection with this Agreement, shall, upon written request of either
party, become a matter for arbitration; provided, however, that Executive
acknowledges that in the event of any violation of Section 6 hereof, the Company
shall be entitled to obtain from any court in the State of New York, temporary,
preliminary or permanent injunctive relief as well as damages, which rights
shall be in addition to any other rights or remedies to which it may be
entitled. The arbitration shall be before a neutral arbitrator in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
and take place in New York City. Each party shall bear its own fees, costs and
disbursements in such proceeding. The decision or award of the arbitrator shall
be final and binding upon the parties hereto. The parties shall abide by all
awards recorded in such arbitration proceedings, and all such awards may be
entered and executed upon in any court having jurisdiction over the party
against whom or which enforcement of such award is sought.


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.
MICHAEL KORS (USA), INC.






By: /s/ John D. Idol
__________________________
Name: John D. Idol
Title: Chairman & CEO






/s/ Krista McDonough
Krista McDonough


9